3 N.Y.3d 695 (2004)
In the Matter of WILLIAM T. McTIGHE, Respondent,
v.
LISA ANDEL PEARL, Appellant.
In the Matter of LISA ANDEL PEARL, Appellant,
v.
WILLIAM T. McTIGHE, Respondent.
Court of Appeals of the State of New York.
Submitted August 9, 2004.
Decided September 14, 2004.
Motion by Ardeth L. Houde, Esq. to be relieved as law guardian for Ashley M. on the appeal herein granted to the extent that she is so relieved and Diane V. Bruns, Esq., c/o LoPinto, Schlather, Solomon & Salk, Esqs., 200 East Buffalo Street, P.O. Box 353, Ithaca, New York 14851 is substituted in her stead.